EXHIBIT 10.2

 

FORM OF NONSTATUTORY STOCK OPTION AGREEMENT

 

THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into
as of [], by and between Armada Oil, Inc., a Nevada corporation (the “Company”),
and [] (“Recipient”):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1.Option Grant

 

(a) Date option grant authorized: [ ]

(c) Number of shares: [ ]

(d) Exercise Price: $[ ]

 

2.Acknowledgements.

 

(a)Recipient is an officer and director of the Company (the “Company/Recipient
Relationship”) and this Agreement is being entered into in conjunction with that
Employment Agreement dated as of October 11, 2012 (the “Employment Agreement”),
entered into between Company and Recipient. All capitalized but undefined terms
used herein shall have the meaning set forth in the Employment Agreement.

 

(b)The Board has this day approved the granting of this Option subject to the
execution and delivery of this Agreement;

 

(c)The Board has authorized the granting to Recipient of a non-statutory stock
option (“Option”) to purchase [] shares (the “Option Shares”) of common stock of
the Company (“Common Stock”) upon the terms and conditions hereinafter stated
and pursuant to an exemption from registration under the Securities Act of 1933,
as amended (the “Securities Act”);

 

(d)This Agreement is further subject to the Company’s 2012 Long-Term Incentive
Plan.

 

3.Option Shares; Price.

 

The Company hereby grants to Recipient the right to purchase, upon and subject
to the terms and conditions herein stated, the Option Shares for cash (or other
consideration as is authorized hereunder) at the price per Option Share set
forth in Section 1 above (the “Exercise Price”), such price being not less than
100% of the fair market value per share of the Option Shares covered by this
Option as of the date of grant. For purposes of the Options, the “fair market
value” of the Company’s common stock is the closing price of the common stock as
quoted on the OTC Markets Group Inc. QB tier (the “OTCQB”) on [].

 

4.Term of Options; Continuation of Employment.

 

Subject to the early termination provisions set forth in Sections 7 and 8 of
this Agreement, these Options shall expire, and all rights hereunder to purchase
the Option Shares shall terminate 5 years from the date upon which the Option
Shares vest. Nothing contained herein shall be construed to interfere in any way
with the right of the Company, or its shareholders, or the Board, to remove or
not elect Recipient as an officer and or a director of the Company, or to
increase or decrease the compensation of Directors from the rate in effect at
the date hereof.

 

5.Vesting of Option.

 

Subject to the provisions of Sections 7 and 8 of this Agreement, and the
provisions of the Employment Agreement, these Options shall vest and become
exercisable during the term that Recipient serves in the Company/Recipient
Relationship as follows: [ ]

 

 

 

 

All determinations and calculations with respect to the satisfaction of the
conditions to the vesting of any of the foregoing options shall be made by the
Board or any committee thereof to which the Board has delegated such authority,
in good faith in accordance with applicable law, the Articles of Incorporation
and By-laws of the Company, in its sole discretion, and shall be final,
conclusive and binding on all persons, including you and the personal
representative of your estate.

 

6.Exercise.

 

(a) These Options shall be exercised, as to the vested shares, by delivery to
the Company of (a) written notice of exercise stating the number of Option
Shares being purchased (in whole shares only) and such other information set
forth on the form of Notice of Exercise attached hereto as Exhibit A hereto, (b)
a check or cash in the amount of the Exercise Price of the Option Shares covered
by the notice, unless Recipient elects to exercise the cashless exercise option
set forth in Section 6(b) below, in which case no payment will be required (or
such other consideration as has been approved by the Board of Directors
consistent with the Plan). These Options shall are not assignable or
transferable, except by will or by the laws of descent and distribution, and
shall be exercisable only by Recipient during his or her lifetime.

 

(b) Anything herein to the contrary notwithstanding, to the extent and only to
the extent vested, the Options may also be exercised (as to the Option Shares
vested) at such time by means of a “cashless exercise” in which the Recipient
shall be entitled to receive a certificate for the number of Option Shares equal
to the quotient obtained by dividing:

 

[(A-B) (X)] by (A), where:

 

(A) equals the average of the closing price of the Company’s Common Stock, as
reported (in order of priority) on the Trading Market on which the Company’s
Common Stock is then listed or quoted for trading on the Trading Date preceding
the date of the election to exercise; or, if the Company’s Common Stock is not
then listed or traded on a Trading Market, then the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Recipient and the Company, the fees and expenses of which shall be paid
by the Company for the three (3) Trading Days immediately preceding the date of
such election;

 

(B) equals the Exercise Price of the Option, as adjusted from time to time in
accordance herewith; and

 

(X) equals the number of vested Option Shares issuable upon exercise of these
Options in accordance with the terms of the Options by means of a cash exercise
rather than a cashless exercise (or, if the Option is being exercised only as to
a portion of the shares as to which it has vested, the portion of the Options
being exercised at the time the cashless exercise is made pursuant to this
Section 6).

 

For purposes of this Agreement:

 

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means, in order of priority, the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the New York Stock Exchange, the
OTCQB or the Pink Sheets.

 

(c) No fractional shares shall be issued upon exercise of this Option. The
Company shall, in lieu of issuing any fractional share, pay the Recipient
entitled a sum in cash equal to such fraction multiplied by the then effective
Exercise Price.

 

7.Termination of Service.

 

If the Recipient’s services as an employee are terminated by either the Company
or the Recipient, other than “For Cause,” as defined in the Employment
Agreement, the Company agrees that all unvested Options shall immediately vest
and that all vested Options may continue to be exercised until 5:00pm New York
on the date of the second anniversary of the termination date of the Recipient’s
services (the “Termination Date”).

 

 

 

  

8.Death of Recipient.

 

If the Recipient shall die during the term of service to the Company,
Recipient’s personal representative or the person entitled to Recipient’s rights
hereunder may at any time within the then remaining exercise period, exercise
this Option and purchase Option Shares to the extent, but only to the extent,
that Recipient could have exercised this Option as of the date of Recipient’s
death; following the expiration of the aforesaid then remaining exercise period,
this Agreement shall terminate in its entirety and be of no further force or
effect.

 

9.No Rights as Shareholder.

 

Recipient shall have no rights as a shareholder with respect to the Option
Shares covered by any installment of this Option until the effective date of
issuance of the Option Shares following the exercise of this Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates.

 

10.Recapitalization.

 

(a) Subdivision or consolidation of shares. Subject to any required action by
the shareholders of the Company, the number of Option Shares covered by this
Option, and the Exercise Price thereof, shall be proportionately adjusted for
any increase or decrease in the number of issued shares resulting from a
subdivision or consolidation of shares or the payment of a stock dividend, or
any other increase or decrease in the number of such shares effected without
receipt of consideration by the Company; provided however that the conversion of
any convertible securities of the Company shall not be deemed having been
“effected without receipt of consideration by the Company.”

 

(b) Reorganizations, Mergers etc.

 

(i) In the event of a proposed dissolution or liquidation of the Company, a
merger or consolidation in which the Company is not the surviving entity, or a
sale of all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”):

 

(1) then, subject to Clause (b)(ii) below, any and all shares as to which the
Option had not yet vested shall vest upon the date (the “Reorganization Vesting
Date”) that the Company provides the Recipient with the Reorganization Notice
(as defined below); and provided, however, that there has been no termination of
the Recipient’s services, Recipient shall have the right to exercise this Option
to the extent of all shares subject to the Option, for a period commencing on
the Reorganization Vesting Date and terminating on the date of the consummation
of such Reorganization. Unless otherwise agreed to by the Company. The Option
shall terminate upon the consummation of the Reorganization and may not be
exercised thereafter as to any shares subject thereto. The Company shall notify
Recipient in writing (the “Reorganization Notice”), at least 30 days prior to
the consummation of such Reorganization, of its intention to consummate a
Reorganization.

 

(2) Anything herein to the contrary notwithstanding, the exercise of the Option
or any portion thereof pursuant to this Section 10(b) will be consummated
simultaneously with the consummation of the Reorganization. If after the Company
provides the Reorganization Notice to the Recipient the Company provides the
Recipient with a further written notice notifying the Recipient that the
Reorganization will not be consummated, then the Option will return to its
status prior to the Reorganization Notice and the shares as to which the Option
vested solely by virtue of this Section 10(b) (i) will revert to an unvested
status.

 

(ii) Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, these
Options thereafter shall pertain to and apply to the securities to which a
Recipient of Option Shares equal to the Option Shares subject to these Options
would have been entitled by reason of such merger or consolidation, and the
installment provisions of Section 5 shall continue to apply.

 

 

 

 

(iii) In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all of its authorized Stock without
par value into the same number of shares of Stock with a par value, the shares
resulting from any such change shall be deemed to be the Option Shares within
the meaning of these Options.

 

(iv) To the extent that the foregoing adjustments relate to shares or securities
of the Company, such adjustments shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Recipient shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Option Shares subject to this Option
shall not be affected by, and no adjustments shall be made by reason of, any
dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

 

(v) The grant of these Options shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 

11.Taxation upon Exercise of Option.

 

Recipient understands that, upon exercise of these Options, Recipient may
recognize income, for Federal and state income tax purposes, in an amount equal
to the amount by which the fair market value of the Option Shares, determined as
of the date of exercise, exceeds the Exercise Price. The acceptance of the
Option Shares by Recipient shall constitute an agreement by Recipient to report
such income in accordance with then applicable law and to cooperate with Company
in establishing the amount of such income and corresponding deduction to the
Company for its income tax purposes. Withholding for federal or state income and
employment tax purposes will be made, if and as required by law, from
Recipient’s then current compensation, or, if such current compensation is
insufficient to satisfy withholding tax liability, the Company may require
Recipient to make a cash payment to cover such liability as a condition of the
exercise of these Options.

 

12.Modification, Extension and Renewal of Options.

 

The Board or a duly appointed committee thereof, may modify, extend or renew
this Option or accept the surrender thereof (to the extent not theretofore
exercised) and authorize the granting of a new option in substitution therefore
(to the extent not theretofore exercised), subject at all times to the Code and
applicable securities laws. Notwithstanding the foregoing provisions of this
Section 12, no modification shall, without the consent of the Recipient, alter
to the Recipient’s detriment or impair any rights of Recipient hereunder.

 

13.Investment Intent; Restrictions on Transfer.

 

Unless and until the Option Shares represented by this Option are registered
under the Securities Act,

 

(a) all certificates representing the Option Shares and any certificates
subsequently issued in substitution therefore and any certificate for any
securities issued pursuant to any stock split, share reclassification, stock
dividend or other similar capital event shall bear legends in substantially the
following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED [ ] BETWEEN THE COMPANY AND
THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.”

 

 

 



 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Option Shares have been placed with the Company’s transfer agent.

 

(b) Recipient represents and agrees that if Recipient exercises this Option in
whole or in part, Recipient will in each case acquire the Option Shares upon
such exercise for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof; and that upon such exercise
of this Option in whole or in part Recipient (or any person or persons entitled
to exercise this Option under the provisions of Sections 7 and 8 of this
Agreement) shall furnish to the Company a written statement to such effect,
satisfactory to the Company in form and substance. If the Option Shares
represented this Option are registered under the Securities Act, either before
or after the exercise this Option in whole or in part, the Recipient shall be
relieved of the foregoing investment representation and agreement and shall not
be required to furnish the Company with the foregoing written statement.

 

14.         Stand-off Agreement. Recipient agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Recipient shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Option Shares (other
than Option Shares included in the offering) without the prior written consent
of the Company or such managing underwriter, as applicable, for a period (the
“Restrictive Period”) as may be specified by the Company or such underwriter or
managing underwriter; provided, however, that the Restrictive Period shall not
exceed one year following the effective date of registration of such offering.

 

15.        Construction. You and the Company have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by you and the Company and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.

 

16.        Notices. Any and all notices (including, but not limited to the
Notice of Exercise) or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2 nd
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

 

17.        Agreement Not Subject to Plan; Applicable Law. These Options are not
granted pursuant to the Plan and shall be interpreted to comply therewith. A
copy of such Plan is available to Recipient, at no charge, at the principal
office of the Company. Any provision of this Option inconsistent with the Plan
shall be considered void and replaced with the applicable provision of the Plan.
This Option has been granted, executed and delivered in the State of Nevada, and
the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.

  

[SIGNATURE PAGE FOLLOWS]

 



 